—Judgments, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November *24221, 1996, convicting defendant, after a jury trial, of robbery in the first degree and burglary in the second degree, and, upon his plea of guilty, of robbery in the first degree, sentencing him to three concurrent terms of 7V2 to 15 years, unanimously affirmed.
With the consent of defendant and his counsel, the court properly responded to a note from the deliberating jury. Delegation of a ministerial matter, and the instruction to the jury of the fact that no transcript of the trial was available, did not constitute an improper delegation of judicial authority and was not a “mode of proceedings” error (compare, People v Bonaparte, 78 NY2d 26, with People v Ahmed, 66 NY2d 307).
Defendant’s challenge to the court’s Allen charge is unpreserved for appellate review and we decline to review this claim in the interest of justice. Were we to review defendant’s claim, we would reject it. We note, however, that defendant requested the second Allen charge and declined the court’s offer of a mistrial. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Friedman, JJ.